Case 1:19-cv-03615-WJM Document 1 Filed 12/20/19 USDC Colorado Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO


 DAN GIANNOPOULOS,

                                Plaintiff,                    Docket No.

        - against -                                           JURY TRIAL DEMANDED

 PREMIUM SOURCE INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Dan Giannopoulos (“Giannopoulos” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Premium Source Inc.

(“Premium Source” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of

copyrighted photographs of drug baggies owned and registered by Giannopoulos, a professional

photographer. Accordingly, Giannopoulos seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in Colorado.
Case 1:19-cv-03615-WJM Document 1 Filed 12/20/19 USDC Colorado Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Giannopoulos is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 117 The

Habitat, Woodpack Lane, Nottingham, England NG1 1GJ United Kingdom.

       6.      Upon information and belief, Premium Source is a domestic business corporation

duly organized and existing under the laws of the State of Colorado, with a place of business at

7101 La Vista Place, Longmont, Colorado 80503. Upon information and belief, Premium Source

is registered with the Colorado Department of Corporations to do business in Colorado. At all

times material, hereto, Premium Source has owned and operated a website at the URL:

www.TheRooster.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Giannopoulos photographed drug baggies (the “Photographs”). A true and correct

copy of the Photographs are attached hereto as Exhibit A.

       8.      Giannopoulos is the author of the Photographs and has at all times been the sole

owner of all right, title and interest in and to the Photographs, including the copyright thereto.

       10.     The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-171-471.

       B.      Defendant’s Infringing Activities

11.    Premium Source ran an article on the Website entitled This guy amassed the largest

collection of artistic drug baggies on Earth. See:

http://www.therooster.com/blog/guy-has-amassed-largest-collection-artistic-drug-baggies-earth.
Case 1:19-cv-03615-WJM Document 1 Filed 12/20/19 USDC Colorado Page 3 of 5




The article featured the Photographs. Screenshot of the Photographs on the Website are attached

hereto as Exhibit B.

       12.     Premium Source did not license the Photographs from Plaintiff for its article, nor

did Premium Source have Plaintiff’s permission or consent to publish the Photographs on its

Website.

       13. Giannopoulos did not actually discover the infringement until December 22, 2016.

       14. Giannopoulos contacted Defendant via email on December 22, 2016 to notify them

that they used his Photographs without permission and demanded payment. See Exhibit C.

       15. On January 12, 2017, Giannopoulos contacted Defendant again via e-mail with a

revised invoice with late fees since Defendant did not pay the demand in the original December

22, 2016 e-mail. See Exhibit D.

       16. On January 16, 2017, Defendant retained counsel and stated the invoice will not be

paid. See Exhibit E.

       16. On January 23, 2017, Giannopoulos contacted Defendant again via e-mail to demand

payment. See Exhibit F.

       17. On January 30, 2017, Giannopoulos contacted Defendant again via e-mail to demand

payment. See Exhibit G.

       18. Giannopoulos does not have a general duty to police the internet for infringements.

       19. There were no “storm warning” at any relevant times that triggered Plaintiff’s duty to

look for Defendant’s infringement.

                             CLAIM FOR RELIEF
               (COPYRIGHT INFRINGEMENT AGAINST PREMIUM SOURCE)
                             (17 U.S.C. §§ 106, 501)
Case 1:19-cv-03615-WJM Document 1 Filed 12/20/19 USDC Colorado Page 4 of 5




          20. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-19 above.

          21. Premium Source infringed Plaintiff’s copyright in the Photographs by reproducing

and publicly displaying the Photographs on the Website. Premium Source is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

          22.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          23.    Upon information and belief, the foregoing acts of infringement by Premium

Source have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

          24.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    25 Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

    infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

    § 504(c).

    26.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

    505.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 1:19-cv-03615-WJM Document 1 Filed 12/20/19 USDC Colorado Page 5 of 5




       1.     That Defendant Premium Source be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photographs;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 20, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York
                                                            Tel: 516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                      Attorneys for Plaintiff Dan Giannopoulos
